Per Cueiam.
The judgment of the Supreme Court is affirmed, for the reasons given in that court by Mr. Justice Parker, whose opinion is reported in 88 Atl. Rep. 947. In regard to the contention that a verdict of conviction was directed at the trial, we agree with the Supreme Court that there was no direction of a verdict. No such judicial action appears in the record where it normally world, appear ; the charge of the court returned as part of the proceedings at the trial shows that the judge stated to the jury what in his opinion was its clear duty in view of the uncontradicted testimonjc This was *707within judicial privilege and duty (State v. Hummer, 73 N. J. L. 714) and does not constitute'a direction of a verdict. State v. Lackawanna Railroad Co., 82 Id. 747.
For affirmance — The Chancellor, Garrison, Swayze,. Thexcharo, .Bergen, Mtnttjrn, Black, Bogert, Yredenbtjrgii, Hepeexiteimek, AVilliams, JJ. 11.
For reversal — "None.